872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory HAMMOND, Plaintiff-Appellant,v.Carol SHIRLEY;  Steve Smith;  John Wigginton, Defendants-Appellees.
No. 88-6098.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Gregory Hammond, a pro se Kentucky prisoner, appeals the district court's order dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  He has also filed a motion for entry of default judgment.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive and monetary relief in the amount of $100,000, plaintiff, an inmate, sued the warden and two deputy wardens at Luther Luckett Correctional Complex in La Grange, Kentucky, claiming they violated his constitutional right of due process by refusing to grant him minimum custody classification.


3
Upon consideration, we conclude the district court properly dismissed plaintiff's suit, as he failed to allege deprivation of a right secured under the constitution.   See Parratt v. Taylor, 451 U.S. 527, 535 (1981).


4
Plaintiff's claimed deprivation based on defendants' refusal to reclassify him is without merit.  Inmates have no inherent constitutional right to a particular security classification.   See Beard v. Livesay, 798 F.2d 874, 876 (6th Cir.1986).  Further, while a state may create a liberty interest, such interest is not created unless the state law places substantive limitations on official discretion by using mandatory language in connection with specific substantive predicates.   See Olim v. Wakinekona, 461 U.S. 238, 249 (1983).  We find that no such interest has been created for inmates by the Commonwealth of Kentucky.  Hence, plaintiff has failed to demonstrate the existence of any liberty interest which gives rise to due process protection.


5
Accordingly, plaintiff's motion for entry of default is hereby denied, and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.